Title: To George Washington from Major General William Heath, 25 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 25th 1779
        
        The Adjutant General informed me this morning that your Excellency was desireous to know which of the Criminals vizt Johnson and Case of the Connecticut Line who are under Sentence is most worthy of Death, and that I would make enquiry and Send my opinion.
        Having attended to the matter I find that, Johnson belongs to Greenwich is a Single man 34 years old has nither Brother or Sister, but Several uncles who live at Greenwich, has been four or five Campaigns in the Service, has deserted three Times, has been twice whiped, was under Sentence to receive 100 Lashes when he deserted.
        Case belongs to West Windsor a Single man 22 years old has a Father living, Two Brothers and Two Sisters has deserted four Times—has been punished Several times In Sho[r]t upon enquiry I find the Culprits so great offenders that I know not which to call the greatest, nither can I hear from any person a word in favor of either of them. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      